                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


James Edward Rose, Jr. also known as
Jason Roman                                                Civil Action No. 18cv01461-BTM-MDD

                                             Plaintiff,
                                      V.
Edmund Gerald Brown, Govenor; State                          JUDGMENT IN A CIVIL CASE
of California; County of San Diego; Esq.
Alex Landon, Attorney
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court hereby dismisses the FAC and SAC with prejudice. The Case is Closed.




Date:          5/31/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ S. Mitchell
                                                                                   S. Mitchell, Deputy
